DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 4, 5, 7-13, 15, 16 and 18-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1, 2, 4-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG et al (2016/0366075) in view of KANG (2015/0350586) and further in view of NISHIZAWA et al (2012/0124620)
	As to claims 1, 2, 4 and 5, DONG discloses a device and method for providing user preference program notification and further discloses a display apparatus comprising: 
A communicator configured to communicate with an external apparatus; a display, a memory storing one or more instructions; and a processor coupled to the memory and the communicator (figs.1-3, [0012-0020]), wherein the processor is configured to execute the one or more instructions stored in the memory to: 
control the communicator to receive data regarding frames forming each of a plurality of pieces of broadcast content in a normal mode in which the display is in an on state; extract first object information about one or more objects included in frames (broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc., associated with currently broadcast), determine a broadcast content corresponding to a keyword of interest of a user from among the plurality of piece of broadcast content based on the first object information; control the display to display information about a broadcast content corresponding to a keyword of interest of a user (notification); and in response to entering a suspended mode, in which the display is in an off state from the normal mode; control the communicator to receive second object information about the one or more objects from the external apparatus in the suspended mode; determine the broadcast content corresponding to the keyword of interest of a user from among the plurality of piece of broadcast content, based on the second object information; and provide the information about the broadcast content corresponding to the keyword of interest, wherein each of the first object information and the second object information further comprises at least one of appearance frequency information, keyword information, or category information corresponding to each of one or more objects included in the frames (figs.5-12, [0012-0020], [0067-0078], [0084-0086], [0167-0171] and [)0180-0181]), information: notification as to broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc, associated with currently broadcast channel(s) or the start of an upcoming broadcast channel(s) are provided to the display device during standby mode, based on viewing history, the notification may further specific information of interest; wherein the display is in an on state in the normal mode and is in an off state in the suspended mode, wherein each of the first object information and the second object information further comprises at least one of appearance frequency information, keyword information, or category information regarding each of one or more objects included in frames, wherein the information about the broadcast content further comprises at least one of channel information, broadcast time information, category information, viewing target age information, or a broadcast content name of the broadcast content ([0012-0020], [0067-0078], [0084-0086], [0167-0171] and [)0180-0181]), information: notification as to broadcast program information, EPG information, title, content information, moving images, trailers, descriptions, etc, associated with currently broadcast channel(s) or the start of an upcoming broadcast channel(s) are provided to the display device during standby mode, based on viewing history, the notification maybe specific information of interest, processes various objects associated with the received video data for display during the various modes of operations, the notification may further be transmitted to another device or email to another device associated with the display,    
	DONG renders various images associated with the received video data for display during the various modes of operations ([0077-0078] and [0121]-moving images) and further displays icon for a predetermined time period ([0152-0154] uses keywords to notify user of upcoming programs in the standby mode ([0171), BUT appears silent as to receive data regarding frames forming, each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames, based on the data regarding frames forming; provide information about a broadcast content corresponding to a keyword of interest of a user from among the plurality of pieces of broadcast content, based on the broadcast object information
	However, in the same field of endeavor, KANG discloses video display device and operating method and further discloses receiving data regarding frames forming, each of a plurality of pieces of broadcast content in a normal mode; extract first object information about one or more objects included in frames, based on the data regarding frames forming; provide information about a broadcast content corresponding to a keyword of interest of a user from among the plurality of pieces of broadcast content, based on the first object information and further based on the first object information and at least one of broadcast time information, channel information, or category information of each of the plurality of pieces of broadcast content, determine broadcast content corresponding to the keyword of interest from among the plurality of pieces of broadcast content, record the broadcast content corresponding to the keyword of interest for a pre-set time; and store the recorded broadcast content corresponding to the keyword of interest for a pre-set time in the memory, execute the one or more instructions to register the keyword of interest by receiving information about the keyword of interest, where the keywords are registered, wherein the information about the keyword of interest comprises at least one of information about a target channel where the keyword of interest is to be searched for, a notification method of the broadcast content corresponding to the keyword of interest, or information about whether to record the broadcast content corresponding to the keyword of interest (figs.1-15,  [0008-0009], [0071], [0084-0085], [0133-0139], [0143-0147], [0156-0157] and [0169-0176]), receives information of favorite channels and extracts thumbnails, textually information, keywords of interest, and further control the power of the display device to turn on/off processing of the desired video information, furthermore obtains and image of a user and search favorite channels matching the user to turn on the display accordingly when the image matches stored image of the user and the channels associated with the user and where the keywords are registered and stored in a database. 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KANG into the system of DONG to control the broadcast display to processing video images associated with a user favorite channels and control the power to turn on automatically upon detecting user(s) within the vicinity of the display device, to control displaying of favorite received broadcast channels and images, based on the user’s interest 
	DONG as modified by KANG, sets default to display notification for a time period ([0152-0154] and [0215-0217]-see DONG), BUT appears silent as to objects information comprises keyword information corresponding to each of the objects included in the frames and appearance frequency information to corresponding to the keyword 
	However, in the same field of endeavor, NISHIZAWA discloses information processing apparatus and method and further discloses a displaying device, where in the standby mode provides objects or thumbnails, frames and appearance frequency information (figs.1, 6-14, [0124-0132], [0135-0144] and [0152-0154]); varying display manner including changing position, angle, size, including scrolling of images, summary, guides, within the standby mode.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of NISHIZAWA into the system of DONG as modified by KANG to control the broadcast display to process video images associated with a user favorite channels or broadcast programs during standby or power off mode to automatically and continuously provide scrolling information associated with various desired broadcast channels 
	Claims 6-7 are met as previously discussed in claims 1, 2, 4 and 5, note remarks. 
	Claim 8 is met as previously discussed in claims 1, 2, 4 and 5, note remarks.
	Claims 9-10 are met as previously discussed in claims 1-5, note remarks.
	Claim 11 is met as previously discussed in claims 1, 2, 4 and 5, note remarks.
	As to claims 12, 13, 15 and 16, the claimed “An operating method of a display apparatus…” is composed of all the structural elements that were discussed with respect to claims 1, 2, 4 and 5.
	Claims 17-18 are met as previously discussed in claims 1, 2, 4 and 5, note remarks. 
	Claim 19 is met as previously discussed in claims 1, 2, 4 and 5, note remarks.
	As to claims 20, the claimed “A non-transitory computer…” is composed of all the structural elements that were discussed with respect to claims 1, 2, 4 and 5.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              


ANNAN Q. SHANG